DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 28, 2022 in response to the previous Non-Final Office Action (09/28/2021) is acknowledged and has been entered.
	Claims 1 – 15 are currently pending.

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive.
Applicant submits that Nishio does not describe, as claimed in claim 1, that the light shielding portion of the first pixel of the first sub block is on a left side of the first pixel, and the light shielding portion of the fourth pixel (diagonally opposite to the first pixel) of the first sub block is also on a left side of the fourth pixel (see remarks p.10)
Examiner respectfully disagrees.
Claim 1 does not have an explicit definition of “left side” or “right side” of the pixels. As such, broadest reasonable interpretation is exercised to interpret on the “left side” or on the “right side” in the left or right half of the pixels. Nishio teaches that the shielding unit m1 covers a portion of the left side/half of the subpixel a and a portion of the left side/half of the subpixel b. Therefore, Nishio reads on the claim language as currently written.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 6 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio et al. (US 2012/0249846).
Regarding claim 1, Nishio et al. disclose An imager, comprising: a block including a first sub block and a second sub block (211/221/222) wherein each sub block of the first sub block and the second sub block comprises a first pixel, a second pixel, a third pixel, and a fourth pixel (fig. 2; ¶43: 211 indicates a first pixel, which includes a total of four photo-electric converters 211a to 211d arranged in a two by two grid, aligned in the X direction and the Y direction; second pixel 221 and a third pixel 222 have the same configuration as the first pixel 211 except that they are each provided with one of a first shielding unit ml to a fourth shielding unit m4), the first pixel is diagonal to the fourth pixel, the second pixel is diagonal to the third pixel (fig. 2 – 3), each of the first pixel and the fourth pixel is a phase difference detection pixel having a light shielding portion (mask m1-m4) (fig. 2-3: ¶44-47: second pixel 221 and a third pixel 222 have the same configuration as the first pixel 211 except that they are each provided with one of a first shielding unit ml to a fourth shielding unit m4), the light shielding portion of the first pixel of the first sub block (pixel A) is on a left side of the first pixel (fig. 3A; m1 is masking part of the left side of the ‘a’ pixel), the light shielding portion of the fourth pixel of the first sub block is on a left side of the fourth pixel (fig. 3A; m1 is masking part of the left side of the ‘d’ pixel), the light shielding portion of the first pixel of the second sub block (pixel B) is on a right side of the first pixel (fig. 3B; m2 is masking part of the right side of the ‘a’ pixel), and the light shielding portion of the fourth pixel of the second sub block is on a right side of the fourth pixel (fig. 3B; m2 is masking part of the right side of the ‘d’ pixel).

Regarding claim 2, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein the first pixel and the fourth pixel of each sub block includes a light transmitting portion, and the light transmitting portion is a portion of one of the first pixel or the fourth pixel not covered by the light shielding portion (figs. 2-3; ¶43-47: second and third pixels 221 and 222 are provided with four types of shielding units, namely, first to fourth shielding units m1 to m4 including different-shaped openings).

Regarding claim 3, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein the first pixel of the first sub block and the first pixel of the second sub block constitute a first pair of phase difference detection pixels, and the fourth pixel of the first sub block and the fourth pixel of the second sub block constitute a second pair of phase difference detection pixels (figs. 2-3; ¶43-47: among the first to fourth shielding units m1 to m4, the first opening n1 of the first shielding unit m1 is formed so as to be axis symmetrical with respect to the X axis and the second opening n2 of the second shielding unit m2 is formed so as to be axis symmetrical with respect to the X axis, and the third opening n3 of the third shielding unit m3 is formed so as to be axis symmetrical with respect to the Y axis and the fourth opening n4 of the fourth shielding unit m4 is formed so as to be axis symmetrical with respect to the Y axis, the X and Y axes being perpendicular to each other intersecting at the pixel center).

Regarding claim 4, Nishio et al. disclose all of the aforementioned limitations of claim 3. Nishio also teaches wherein a first phase difference detection pixel of the first pair of phase difference detection pixels configured to detect a phase difference in a first direction is disposed in two pixels of the first sub block, and a second phase difference detection pixel of the first pair of phase difference detection pixels is disposed in two pixels of the second sub block of the same color as the first sub block (figs. 2-3; ¶43-47: all red pixels).

Regarding claim 6, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein the first pixel, the second pixel, the third pixel, and the fourth pixel in each of the first sub block and the second sub block are of the same color (figs. 2: all are in red).

Regarding claim 7, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein the first sub block and the second sub block includes 2 x 2 pixels adjacent to each other (figs. 2-5; ¶46-54: four photo-electric converters in each unit pixel are indicated by alphabetical letters a to d).

Regarding claim 8, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein the number of the phase difference detection pixels disposed in the block is equal to or greater than two and is equal to or less than four (figs. 2: for example if the block was pixels rows 1-4 and columns1-4).

Regarding claim 9, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein a number of phase difference detection pixels in each of the first sub block and the second sub block is one or two (figs. 2-3: for example if the block was pixels rows 1-4 and columns1-4).
Regarding claim 10, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein each of the first sub block and the second sub block is one of a red sub block or a blue sub block (figs. 2: 221i is a red block).

Regarding claim 11, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein the phase difference detection pixel is configured to detect: a first phase difference in one of a horizontal direction or a vertical direction, or a second phase difference in one of an upper left diagonal direction or a lower right diagonal direction (figs. 2-5; ¶45: second pixel 221 and the third pixel 222 detect an object image in the horizontal direction and in the vertical direction).

Regarding claim 12, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein the phase difference detection pixel is configured to receive light through a color filter (figs. 2; ¶40: Bayer pattern is applied to the color filter, in which a green color filter and a red color filter are provided alternately from the left for the pixels of odd-numbered rows. Also, for the pixels of even-numbered rows, a blue color filter and a green color filter are provided alternately from the left).

Regarding claim 13, Nishio et al. disclose all of the aforementioned limitations of claim 12. Nishio also teaches wherein the first pixel and the fourth pixel of each sub block includes a light transmitting portion, and the light transmitting portion is a portion of one of the first pixel or the fourth pixel not covered by the light shielding portion (figs. 2-3; ¶43-49: With respect to the second and third pixels 221 and 222, methods of adding the signals output from the four photo-electric converters a to d are classified as described below…Add signals of the photo-electric converters a to d).

Regarding claim 14, Nishio et al. disclose all of the aforementioned limitations of claim 1. Nishio also teaches wherein the block further includes a third sub block and a fourth sub block, and the first sub block, the second sub block, the third sub block, and the fourth sub block are Bayer-arranged sub blocks (figs. 2; ¶40: Bayer pattern is applied to the color filter, in which a green color filter and a red color filter are provided alternately from the left for the pixels of odd-numbered rows. Also, for the pixels of even-numbered rows, a blue color filter and a green color filter are provided alternately from the left).

Claim 15 is rejected for the same reasons as claim 1, supra.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 7 – 9 of U.S. Patent No. 10,999,543. Although the claims at issue are not identical, they are not patentably distinct from each other for because claims 5 of the instant application are broader and fully encompassed by claims 1 – 3 and 7 – 9 of ‘543.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698